DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a continuation of US application 15/659,582, filed 07/25/2017 (now US Patent No. 10,428,388), which is a continuation in part of US application 13/508,534, filed 07/05/2012 (now US Patent No. 9,745,622), which was the national stage of PCT/KR2010/007030, filed 10/14/2010 (which claimed foreign priority to 10-2009-0106445, filed 11/05/2009).  
Election/Restrictions and Priority Date
Applicant’s election without traverse of the pair of SEQ ID NO: 840 and SEQ ID NO: 841, and the probe of SEQ ID NO: 842, in the reply filed on 01/31/2021 is acknowledged.  All pending claims (claims 1-17) read on the elected species. 
It is noted that the elected primers/probe were first disclosed in application 15/659,582, and thus claims specifying the elected sequences (including the kit claims 8-10) have an effective filing date of 07/25/2017.
Rejection - Improper Markush grouping
Claims 5, 7-10, 15 and 17 are rejected on the basis that the claims contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a "single structural similarity" and a common use. A Markush grouping meets these requirements in two 
The Markush grouping of the instant claims is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: while the various primers/probes are asserted to have a common use (in detecting CpG methylation of SDC2), the alternatives lack a required structural similarity given their different sequences/structures as claimed.  Further, there is no expectation from the knowledge in the art that each primer/probe may be substituted one for the other to achieve the same intended result (given that the claims embraces primers/probes targeting different sequences, with the various targets each being independently subject to methylation or a lack thereof).  While it is noted that alternatives to the elected SEQ ID NOS that substantially overlap in sequence with the elected sequences/structures may be considered as a proper Markush grouping (if established by applicant via, e.g., the provision of an alignment depicting the structural relatedness of the alternative primers/probes), based on the information presently available to the examiner the primers of SEQ ID NOS 840-841 do not form a 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6-7 are indefinite over the recitation of the language “method according to claim 1, further comprising probe(s) capable of……” in claim 6.  This language provides no indication as to how “probe(s)” are to be employed in the method of claim 1, nor is it apparent from the language of claim 1 how probe(s) would be incorporated/employed in the method.  While the language “further comprising probe(s)” would be clear if claim 1 
Claims 11-17 are indefinite over the recitation of the limitation “wherein a colorectal cancer is detected in human subject based on increased CpG methylation of the SDC2 gene relative to that of a control” at lines 7-8 of independent claim 11.  Claim 11 does not previously contain a reference to a “human subject”, but rather recites a method practiced on a “clinical sample”.  Given the lack of a clear nexus between the final “wherein” clause of claim 11 and the body of the claim, it is unclear  whether this final “wherein” clause is further limiting in some manner of the particular steps of claim 11, or whether it simply recite a property of colorectal cancer in a human subject (without meaningfully further limiting the steps of the claimed method).  As there are multiple reasonable interpretations of the claims that have different boundaries, further clarification is required.  
	Claims 16-17 are indefinite over the recitation of the language “method according to claim 11, further comprising probe(s) capable of……” in claim 16.  This language provides no indication as to how “probe(s)” are to be employed in the method of claim 16, nor is it apparent from the language of claim 16 how probe(s) would be incorporated/employed in the method.  While the language “further comprising probe(s)” would be clear if claim 11 were directed to a product such as a kit, claim 11 is drawn to a method, and there appears to have been an omission in specifying what the use of the referenced probe(s) actually is/are.  Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 6, 11-14, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olek et al (US20040234960A1 [25 Nov 2004]; cited herein) in view of Park et al (Journal of Biological Chemistry 277:29730 [Aug 2002]; cited in IDS).
Olek et al teach that methylation of CpG sequences (particularly in gene regulatory regions) is known to affect gene transcription, that “focal hypermethylation and generalized genomic demethylation are features of many different tumor types”, and that gene hypermethylation is known to be associated with some types of colorectal cancer (see entire reference, particularly paragraphs 5-7).  Olek et al disclose methods of detecting gene methylation levels in genomic DNA comprising steps of isolating DNA 
Park et al disclose detecting increased syndecan-2 expression in colon carcinoma cells relative to normal colon cells (see entire reference), and teach that increased syndecan-2 expression was found to be “important for tumorigenic activity of colon cancer cells” (see page 29735, left column).  
In view of the teachings of Park et al, it would have been prima facie obvious to one of ordinary skill in the art to have performed the methods of Olek et al using primers targeting CpG containing regions (and particularly the promoter and other potential regulatory regions) of the SDC2 gene on clinical samples from subjects, and particularly samples of colorectal cancers or potential colorectal cancers and control samples therefore, and thereby to have performed methods meeting the requirements of the claims.  An ordinary artisan would have been motivated to have performed such methods in order to have determined hypermethylation of SDC2 in such samples, for the further benefit of establishing whether hypermethylation causes the altered expression observed by Park et al (as is suggested by the teachings of Olek et al that altered methylation may cause altered expression in colorectal cancer).  It is noted that the claims as written encompass any possible outcome of the “determining hypermethylation” step, such that the art need only suggest performing the required 
With further regard to claims 2 and 12, the methods taught by Olek et al clearly include, e.g., PCR (see paragraphs 22-27 and 66).  Regarding claims 3 and 13, it is reiterated that Olek et al suggest testing regulatory regions for CpG methylation (see again paragraphs 5-6).  Regarding claims 4, 6, 14, and 16, Olek et al also suggest primers and probes specifically targeting CpG sequences of a gene of interest; see, e.g., paragraphs 28-30; 60-66).  
Olek et al in view of Park et al thus suggest each of claims 1-4, 6, 11-14 and 16.
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Markowitz et al (WO 2016/109782 A2 [7 July 2016]; cited herein).
Initially, it is noted that:
Instant SEQ ID NO: 840 aligns with SEQ ID NO: 791 of Markowitz et al as depicted below:
Query Match             100.0%;  Score 24;  DB 53;  Length 1861;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GTAGAAATTAATAAGTGAGAGGGC 24
              ||||||||||||||||||||||||
Db        512 GTAGAAATTAATAAGTGAGAGGGC 535
Instant SEQ ID NO: 841 aligns with SEQ ID NO: 791 of Markowitz et al as depicted below:
Query Match             100.0%;  Score 22;  DB 69;  Length 1861;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ACGACTCAAACTCGAAAACTCG 22
              ||||||||||||||||||||||
Db        635 ACGACTCAAACTCGAAAACTCG 614
Instant SEQ ID NO: 842 aligns with SEQ ID NO: 791 of Markowitz et al as depicted below:
Query Match             100.0%;  Score 22;  DB 69;  Length 1861;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TTCGGGGCGTAGTTGCGGGCGG 22
              ||||||||||||||||||||||
Db        544 TTCGGGGCGTAGTTGCGGGCGG 565

Markowitz et al teach methods and compositions for detecting colorectal neoplasias, disclosed by Markowitz et al as relying on detection of differential methylation of genomic loci associated with colorectal neoplasia; see entire reference, particularly the Abstract and the Summary at pages 2-10, noting the disclosure of the detecting of methylation at any one or more Y positions of a variety of sequences, including SEQ ID NO: 791 of Markowitz et al (see page 6 at line 5, page 8 at lines 2 and 17, page 9 at line 12, and page 10 at line 9). Preferred methods taught by Markowitz et al comprise the use of primers in methylation-specific PCR assays (see, e.g., page 2 bridging to page 3; page 4 bridging to page 5), as well as assays for methylation-specific detection that employ probes in combination with such primers (see page 8, lines 23-26; page 44, lines 2-8; page 47, lines 19-229).  Markowitz et al also disclose 
In view of Markowitz et al’s own teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared any combination of primers and probes selected using the criteria taught by Markowitz et al, including oligonucleotides at least 80% identical to each of SEQ ID Nos 840-842, and to have packaged those primers/probes in a kit as taught by Markowitz et al, and thereby to have prepared a kit meeting the requirements of the claims.  An ordinary artisan would have been motivated to have prepared any primers/probes corresponding to fragments of any of the sequences of Markowitz et al – including their SEQ ID NO: 791 – particularly primers/probes in the length range of 15-35 nucleotides (corresponding to the lengths of the primers and probe of the claims).  .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon without significantly more. The claim(s) recite(s) a kit comprising primers and a probe, including preferred primers and probe embracing anything having a homology of 80% or more with the preferred SEQ ID NOS of 840-842.  These broadly drawn claims as written embrace nucleic acids that are not markedly different from their naturally occurring counterpart nucleic acids.  The claims encompass any of a variety of nucleic acids corresponding to fragments of naturally occurring nucleic acids, and lack any required modifications that might render the 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-9, and 11-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,745,622 (cited 
Initially, it is noted that while instant claims 5, 8-9, and 15 are under consideration herein as directed to elected SEQ ID NO: 840-841, the claims also continue to recite SEQ ID NOS 25-28; thus, pending claims 5, 8-9, and 15 encompass embodiments that are obvious over the ‘622 claims as drawn to these embodiments (and are rejected herein in the interest of compact prosecution).
First, claims 1-4 of the ‘622 claims anticipate instant claims 1-2 and 11-12.  The ‘622 claims recite the same general steps (isolating genomic DNA, treating that DNA with bisulfite, and determining hypermethylation of CpG site(s) in SDC2, preferably “for colorectal cancer diagnosis”).  While the ‘622 claims recite a more specific method (involving the use of more particular recited primers), this method is encompassed by the instant claims, such that the ‘622 claims are anticipatory.  Instant dependent claims 3 and 13 simply further describe a region targeted by the primers of the ‘622 claims (which is inherently suggested by the ‘622 claims), while dependent claims 4, 6, 14, and 16 provide more generic recitations of the types of primers/probes employed in the methods of the ‘622 claims (which are suggested by the use of such oligonucleotides in the methods of the ‘622 claims).  Regarding the instant product claims 8-9, as the methods of the ‘622 claims employ products embraced by the claims to achieve detection of CpG methylation of SDC2, the ‘622 claims also suggest products of the instant claims.  Regarding claims 5, 8-9, and 15, it is noted that preferred primer pairs embraced by these claims are suggested by the recitation of SEQ ID NOS 25-28 in the 
Claims 1-4, 6, 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,428,388 (cited herein). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-12 of the ‘388 patent anticipate instant claims 1-4, 6, 11-14, and 16.  The ‘388 claims recite the same general steps (isolating genomic DNA, treating that DNA with bisulfite, and determining hypermethylation of CpG site(s) in SDC2, preferably “for colorectal cancer diagnosis”).  While the ‘388 claims recite a more specific method (involving the use of more particular recited primers), this method is encompassed by the instant claims, such that the ‘388 claims are anticipatory.  Instant dependent claims 2-4, 6, 12-14, and 16 recite the same types of further limitations as claims 2-5 and 8-11, respectively, of the ‘388 patent, such that these embodiments are also not patentably distinct from the ‘388 claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634